I-Iowe, J.
The question presented in this case was very fully discussed and finally settled in Police Jury of Bossier v. Shreveport, 5 An. 6C3.
Following the language and theory of that case, we may say in this, that “the State, through its legislature, in the exercise of its sovereign *243power to regulate ferries, which are parts of the public highway, conferred in former times upou one of the subdivision's of the internal administrations of the State,” namely the town of Donaldsonville, the right to keep a ferry across tho Bayou Lafourche, and to receive the revenues therefrom, which revenues the State itself might have retained had it so chosen. This right, which it is not pretended was perpetual, was conferred “ without any consideration innring to the Stato, or anjr onerous condition imposed on the town.” There was no contract between the State and the town, nor any right “vested”in the latter.
When, therefore, in 1870 the State, through its legislature, chose to resume its contract over this ferry or public highway, and to confer the right to keep it on the persons whom the plaintiff represents, upon condition that they should pay the town a certain sum per month, the town has no legal right to complain.
It may be that tlie revenues thus coming to the town from this highway of travel may he reduced in this way, hut if the State, through iis Legislature, might have resumed the right in toto, and thus taken the revenue away from the town entirely, it certainly can not bo good ground of complaint that there has been merely a reduction made.
With the policy of the particular act of the Legislature involved in this ease, we, as judges, have nothing to do.
Judgment affirmed.
Rehearing refused.